Citation Nr: 1640525	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  11-25 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to an increased rating in excess of 10 percent for degenerative disease of the thoracic spine from the 5th through the 8th vertebrae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1982 to July 1993.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2012, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.  

The case was remanded by the Board in July 2014 for further development of the evidence.  This has been completed, and the case has been returned for further appellate consideration.  


FINDING OF FACT

Degenerative disease of the thoracic spine from the 5th through the 8th vertebrae is currently manifested by forward flexion to at least 70 degrees, and total range of motion in excess of 120 degrees; without symptoms of guarding, muscle spasm, or evidence of IVDS.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for degenerative disease of the thoracic spine from the 5th through the 8th vertebrae have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5242 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in October 2014, pursuant to the Board's remand.  The Board finds that, despite the contentions of the Veteran's representative, the examination obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran's representative has objected to the adequacy of the most recent VA examination.  It is initially contended that the examination was not conducted by a specialist in orthopedics.  The Board notes, however, that the July 2014 remand did not specify that an orthopedic specialist was necessary.  The representative also argued that the examiner presented conflicting statements regarding the Veteran's ability to maintain employment.  While employment is one of the criteria upon which a disability rating is based, it is noted that the examiner's references to entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) is misplaced as this is not an issue that has been claimed.  In fact, March, April, and July 2014 VA treatment notes reflect that, according to his wife, the Veteran was working, or at work, and could not be reached by phone.  The April 2014 note indicates the Veteran stated his bilateral ankles were flaring and he could not work.  He is not service connected for an ankle disorder.  It has not been asserted that the Veteran is unemployed or unable to work due to service-connected disabilities.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Thoracic Spine Disability

Service connection for degenerative disease of the thoracic spine from T-5 to T-8 was granted by the RO in a February 2001 rating decision.  The 10 percent initial disability rating was awarded under the provisions of Code 5293.  The Veteran claimed an increased evaluation in June 2009.  The 10 percent rating was continued under the provisions of Code 5242, which replaced Code 5293 in September 2003.  

An examination was conducted by VA in December 2009.  At that time, the Veteran had complaints of thoracic pain that was described as being sharp and stabbing.  He did not have radiation of the pain, but an MRI study showed degenerative changes throughout and small disc bulge at T8-9 level.  He stated that he had undergone physical therapy that did not give much relief.  He used a TENS unit and ibuprofen medication as well as a muscle relaxer as needed.  It was noted that he had rheumatoid arthritis that did not involve the spine.  He described the pain as being a 5 or 6 on a scale from 0 to 10.  Precipitating factors were poor posture, using a weed whacker and prolonged standing.  Relief came with medication or position changes.  On examination, the Veteran had normal ambulation and fluid movements.  Forward flexion was from 0 to 80 degrees.  Extension was from 0 to 25 degrees.  Lateral flexion and rotation were from 0 to 30 degrees, bilaterally.  He did have a flare-up of pain, especially when he performed spinal extensions to 20 to 25 degrees.  He had flare-up with less pain on forward flexion between 75 and 80 degrees.  Regarding his activities of daily living, he stated that he remained independent, but had daily mid-back discomfort.  He used to work sandblasting, which required the handling of heavy hoses.  He now drove a fork lift, which did not aggravate his back pain as much.  There was a tender area specifically over T6-8 level to direct palpation of the spine.  There was no muscle spasm during the examination, and upper extremity range of motion was normal, without a flare-up of back pain.  A June 2009 MRI study had shown degenerative changes throughout the thoracic spine and a small focal disc bulge at T8-9 and at T3-4.  The diagnoses were degenerative joint disease of the thoracic spine and disc bulges at T8-9 and T3-4.  

VA outpatient treatment records show treatment primarily for the Veteran's non-service connected rheumatoid arthritis, although he did consistently complaint of thoracic spine pain.  

An examination was conducted by VA in October 2014.  At that time, the diagnosis was degenerative arthritis of the spine.  He stated that he had constant pressure and an ache that was worse with prolonged standing and slight bending at the waist.  He related that he had flare-ups three to four times per year where he had difficulty with bending and prolonged standing due to pain.  Range of motion included forward flexion to 75 degrees, with pain beginning at 75 degrees; extension to 30 degrees, with pain beginning at 30 degrees; bilateral lateral flexion to 30 degrees, with pain beginning at 30 degrees; and bilateral rotation to 30 degrees, with pain beginning at 30 degrees.  After repetition, forward flexion was to 70 degrees, extension to 20 degrees, lateral flexion to 30 degrees, bilaterally; and rotation to 30 degrees, to 30 degrees.  There was no localized tenderness or pain to palpation of the joints or soft tissues of the spine and no muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.  There was no muscle atrophy.  Straight leg raising was negative, bilaterally.  There was no radiculopathy, ankylosis, neurologic abnormalities, or signs of intervertebral disc syndrome (IVDS).  It was indicated that the Veteran's thoracolumbar spine disability did impact his ability to work in that he would have difficulty with repetitive bending or heavy lifting (over 50 pounds).  The examiner also noted no restrictions on his ability to procure and maintain employment.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

In order for a rating in excess of the current 10 percent evaluation, forward flexion of the thoracolumbar spine would have to be limited to no more than 60 degrees; or, the combined range of motion of the thoracolumbar spine cannot be greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes of IVDS of the required frequency and duration would have to be demonstrated.  Review of the VA treatment records and both VA examinations that evaluated the Veteran's service-connected spine disorder in the record fail to demonstrate any of the criteria necessary for a higher rating.  Forward flexion is to at least 70 degrees, after repetitive motion, and the combined range of motion of the thoracolumbar spine is far in excess of 120 degrees.  There are no symptoms of guarding or muscle spasm and no evidence of IVDS.  

Regarding functional impairment, the Board notes that, while the Veteran reported in 2009 that he had to alter his job, he was able to maintain full time employment as a fork lift driver.  On examination in 2014, the examiner specifically noted that the Veteran would have difficulty with repetitive bending and lifting, and he did not have other interference with employment.  Obviously, this is a functional impact due to the service-connected thoracic spine disability.  Nevertheless, such impairment is not inconsistent with the current 10 percent evaluation.  The Veteran has not described any other functional impairment, and the October 2014 VA examiner specifically noted that there are no additional restrictions.

Under these circumstances, as none of the criteria for a rating in excess of 10 percent have been met, the preponderance of the evidence is against the Veteran's claim for increased rating, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's thoracic spine limitation of motion directly corresponds to the schedular criteria for the 10 percent evaluation for limitation of motion of the spine, which also incorporates various orthopedic factors that limit motion or function of the spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's thoracic spine impairment, and no referral for an extraschedular rating is required.  

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  This includes the Veteran's service-connected cervical spine arthritis, which is not part of the current appeal.  The Veteran has identified no such combined effects.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, records of VA outpatient treatment of the Veteran's rheumatoid arthritis, dated in July 2014, show that the Veteran is currently employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An increased rating in excess of 10 percent for degenerative disease of the thoracic spine from the 5th through the 8th vertebrae is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


